Wilson, Judge:
These appeals for reappraisement enumerated in schedule “A,” hereto annexed and made a part hereof, have been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, subject to approval of the Court, as follows:
(1) The merchandise covered by the appeals for reappraisement enumerated in Schedule “A” hereto annexed and made a part hereof consists of sodium per-borate exported from West Germany during 1956.
(2) The merchandise and the issues are the same in all material respects as those 'the subject of United States v. Philipp Brothers Chemicals, Inc., A.R.D. 134, and the record in the cited case may be incorporated in the record herein.
(3) On or about the dates of exportation of the merchandise involved herein, such or similar merchandise was not freely offered for sale to all purchasers in the ordinary course of trade for home consumption in the country of exportation.
(4) On or about the said dates of exportation,, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, at $30.80 per 100 kilos less ocean freight as invoiced, said price including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States.
(5) The appeals enumerated in said Schedule “A” may be submitted on this stipulation, the same being limited to the merchandise and the issues described hereinabove and abandoned in all other respects.
On the agreed facts, I find and hold export value, as that value is defined in section 402(d) of the Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise herein involved and that at the time of exportation such value for the merchandise herein involved, as covered by the appeals set forth in schedule “A,” was $30.80 per 100 kilos, less ocean freight, as invoiced, said price including the cost of all containers and coverings of whatever nature.
Judgment will be entered accordingly.